 

 

Exhibit 10.1

Waiver Agreement of J. Thomas Hill 

 

December 20, 2013

 





Vulcan Materials Company

1200 Urban Center Drive

Birmingham, Alabama 35242

 



Reference is made to the Change of Control Employment Agreement between me and
Vulcan Materials Company, a New Jersey corporation (the “Company”), dated July
1, 2004 and restated October 1, 2008 (the “Agreement”). Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Agreement.

 

This letter sets forth my agreement, effective as of the date hereof, to waive
my rights to the following provisions in the Agreement: (i) the right to the
inclusion of the value of long-term incentive awards provided under clause (z)
of Section 6(a)(i)(B) for purposes of the calculation of the lump sum payment
under Section 6(a)(i)(B) of the Agreement; and (ii) the right to a Gross-Up
Payment under Section 9 of the Agreement. This waiver is voluntary and I hereby
agree to enter into such amendments to the Agreement as shall be reasonable and
appropriate to implement the waiver of the rights specified in this letter.

 

Except as specified above, this letter does not affect any other terms of the
Agreement, which remains in full force and effect.

 

  Very truly yours,       /s/ J. Thomas Hill       J. Thomas Hill   Executive
Vice President and Chief Operating Officer

 



 



 

 